*720Concurring opinion by
BELL, C.J.
We granted certiorari in this case to consider the following: “(1) Where the Appellate Court held the removal of children from their mother’s care to have been an abuse of judicial discretion, may the juvenile court in a subsequent hearing consider those months that the children spent in foster care as being an “out-of-home placement” for the purposes of determining the permanency plan for the children, pursuant to Md.Code Ann., C JP § 3-828? [1]
“(2) Did the juvenile court err in ordering a plan of adoption for the children, where they were aged 13 and 4% years and had a bond with their mother?”
We hold that it is permissible, in determining an appropriate permanency plan, for a juvenile court to consider information relating to the time spent in foster care by a child in need of assistance, even when the juvenile court order that was the basis of that foster placement has been reversed by an appellate court. In re: Ashley S. and Caitlyn S., 431 Md. 678, 713-*72114, 66 A.3d 1022, 1042-43, 2013 WL 2350483 (2013). In this regard, we acknowledge that “[wjhen a parent has been deprived of custody of a child for a period of time as a result of an order that has been reversed, it is arguably more fair to the parent to disregard — or significantly discount consideration of1 — information related to that period in subsequent proceedings.” Id., 431 Md. at 719, 66 A.3d at 1046. We conclude, however, that “the best interests of the child do not permit the juvenile court to ignore the reality of a child’s life,” and thus, that “[i]n selecting the appropriate permanency plan for children in need of assistance, the juvenile court must, in accordance with the statutory factors, evaluate the parent’s actual history of conduct and behavior and the actual circumstances of the child’s life,” including those circumstances relating to the period of time the child spent in foster care. Id., 431 Md. at 719, 66 A.3d at 1046. We also hold that the juvenile court, in this case, did not abuse its discretion in determining that adoption was the appropriate plan for the children in question. Id., 431 Md. at 719, 66 A.3d at 1046.
I agree with the Court’s reasoning in this case, as well as the result reached, and therefore join in the judgment. I write separately, however, to caution juvenile courts, in determining an appropriate permanency plan for a CINA, against allowing information relating to the time that the CINA has spent in an out-of-home placement, pursuant to an order that has been reversed on appeal, to play a dispositive role in its inquiry. Should a juvenile court be able to justify adherence to its original decision on the basis of facts that arose out of that very decision, and which cast the parent in question in a negative light, regardless of an appellate court’s conclusion that the decision was legally improper, the parent’s right to appeal that decision would effectively be rendered nugatory.
It is true that Maryland Code (1974, 2006 Repl.Vol., 2011 Supp.) § 3-823(e)(2) of the Courts and Judicial Proceedings Article (“CJ”), and Maryland Code (1984, 2006 RepLVol., 2011 Supp.) § 5 — 525(f)(1)(iii)—(vi) of the Family Law Article (“FL”), allow a juvenile court, in developing a permanency plan, to consider information relating to the length of time a child has *722spent in an out-of-home placement. This Court has often acknowledged, however, that this information cannot be the primary basis for a change in permanency plan from reunification to adoption. See In re: Adoption/Guardianship of Alonza D., Jr., 412 Md. 442, 464, 987 A.2d 536, 549 (2010); In re: Yve S., 373 Md. 551, 594, 819 A.2d 1030, 1055 (2003) (quoting In re: Barry E., 107 Md.App. 206, 220, 667 A.2d 931, 938 (1995)). See also In re: James G., 178 Md.App. 543, 603-605, 943 A.2d 53, 87-89 (2008). We have additionally cautioned juvenile courts against taking actions which would defeat the right of a parent to pursue his or her appeal with effect. In re: Emileigh F., 355 Md. 198, 204, 733 A.2d 1103, 1105 (1999). Acknowledging these limits, we nonetheless hold as we do, only because we are satisfied that “there was an abundance of other persuasive evidence supporting the juvenile court’s decision, and there is no indication that [the factors relating to the children’s time in foster care] were given overriding weight in the overall analysis of the permanency plan change.” In re: Ashley S. and Caitlyn S., 431 Md. 678, 711, 66 A.3d 1022, 1041, 2013 WL 2350483 (2013). In the absence of such other factors, however, the effect of allowing a juvenile court to deprive a parent of reunification with their child based on the outcome of an initial identical order which has been declared improper, upon appellate review, pursuant to appeal by the very same parent, completely undermines that parent’s appeal rights.
It is thus impermissible to rely solely, or even primarily, on the length of time a child has spent in an out-of-home placement, or factors relating to that period, as the basis for changing a permanency plan from reunification to adoption.

. Maryland Code (1974, 2006 Repl.Vol., 2011 Supp.) § 3-823(e)(2) of the Courts and Judicial Proceedings Article ("CJ”) provides that "[i]n determining the child's permanency plan, the court shall consider the factors specified in § 5 — 525(f)(1) of the Family Law Article." Maryland Code (1984, 2006 Repl.Vol., 2011 Supp.) § 5-525(f)(l) of the Family Law Article ("FL"), which addresses the factors to be considered in a juvenile court's development of a permanency plan, states:
"(1) In developing a permanency plan for a child in an out-of-home placement, the local department shall give primary consideration to the best interests of the child, including consideration of both instate and out-of-state placements. The local department shall consider the following factors in determining the permanency plan that is in the best interests of the child:
"(i) the child's ability to be safe and healthy in the home of the child's parent;
"(ii) the child's attachment and emotional ties to the child's natural parents and siblings;
"(iii) the child’s emotional attachment to the child's current caregiver and the caregiver’s family;
"(iv) the length of time the child has resided with the current caregiver;
"(v) the potential emotional, developmental, and educational harm to the child if moved from the child's current placement; and
“(vi) the potential harm to the child by remaining in State custody for an excessive period of time.”